Citation Nr: 0700785	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to specially adapted housing or a home adaptation 
grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1953 to February 
1957, and from May 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The veteran is service-connected for an above-the-knee 
amputation, left, evaluated as 60 percent disabling; major 
depressive disorder, evaluated as 50 percent disabling; an 
impaired left shoulder, evaluated as 30 percent disabling; 
chronic strain of the right hip, evaluated as 10 percent 
disabling; impingement syndrome, right shoulder, evaluated as 
10 percent disabling osteoarthritis, right thumb, evaluated 
as 10 percent disabling; osteoarthritis, left thumb, 
evaluated as 10 percent disabling; degenerative arthritis, 
right knee, evaluated as noncompensable (0 percent 
disabling).  His combined rating is 100 percent.  He has also 
been awarded special monthly compensation on account of 
anatomical loss of one foot.

2.  The veteran is shown to have the loss or loss of use of 
one lower extremity together with the loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without assistance.


CONCLUSION OF LAW

The criteria for specially adapted housing or special home 
adaptation grant have been met.  38 U.S.C.A. §§ 2101, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809, 3.809a (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Specially Adapted Housing / Special Home Adaptation Grant

The veteran argues that he is entitled to specially adapted 
housing or a special home adaptation grant.  He argues that 
his service-connected disabilities are sufficiently severe to 
meet the criteria for the benefits sought on appeal.  In this 
regard, it is argued that the veteran's left shoulder is so 
impaired that he has effectively lost the use of the shoulder 
and his left hand for activities of daily living.  See 
appellant's brief, dated in October 2006.  

In April 2002, the veteran filed a claim specially adapted 
housing or a home adaptation grant.  In July 2002, the RO 
denied the claim.  The veteran has appealed.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2006).  

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis. 38 C.F.R. § 4.63 
(2006).  In addition, extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the hand or foot involved.  38 C.F.R. § 4.63(a) 
(2006).

The record shows that the veteran is service-connected for an 
above-the-knee amputation, left, evaluated as 60 percent 
disabling; major depressive disorder, evaluated as 50 percent 
disabling; an impaired left shoulder, evaluated as 30 percent 
disabling; chronic strain of the right hip, evaluated as 10 
percent disabling; impingement syndrome, right shoulder, 
evaluated as 10 percent disabling osteoarthritis, right 
thumb, evaluated as 10 percent disabling; osteoarthritis, 
left thumb, evaluated as 10 percent disabling; degenerative 
arthritis, right knee, evaluated as noncompensable (0 percent 
disabling).  His combined rating is 100 percent.  He has also 
been awarded special monthly compensation on account of 
anatomical loss of one foot.  

The veteran's medical history shows that in 1990, he 
underwent an above-the-knee amputation, left, after a knee 
replacement became infected.  In 1991, he underwent a left 
distal clavicle resection.  VA examination reports, dated in 
September 1992 and December 1993, indicate that the veteran 
was wheelchair-bound, a history of four left shoulder 
surgeries, that the acromioclavicular joint is gone, and that 
the veteran was unable to use a crutch on the left side due 
to his left shoulder condition.  A September 2002 VA 
examination report contains seven diagnoses, several for 
which service connection is not in effect, and shows that a 
VA physician determined that the veteran required the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home or other 
institutional care.  The veteran also reportedly had a right 
shoulder rotator cuff repair in about 1998.  

A VA examination report, dated in September 2003, and an 
accompanying addendum, note that the veteran is unable to 
wear a prosthetic left leg, and that he must use a wheelchair 
or hop in order to move.  He was reportedly waiting for a 
scooter.  

A letter from a VA physician, dated in March 2005, notes the 
veteran's loss of his left lower leg, and "functional loss 
of both of your upper extremities due to severe arthritis and 
multiple shoulder surgeries."  The physician states, "I 
believe that the loss of use of the use of one of lower 
extremity together with the severe limitations on the use of 
both of your upper extremities so affects your function of 
balance and propulsion that you are unable to ambulate 
without the aid of your wheelchair or other assistive 
devices."    

A VA examination report, dated in April 2006, which shows 
that the veteran complained of left shoulder pain that 
radiated to his neck and left arm, as well as numbness in his 
fingers.  He stated that he could not use his left arm, or 
due his daily activities, due to pain and limitation of 
motion.  The report notes that he required assistive aids for 
walking, that there were constitutional symptoms of arthritis 
that were not incapacitating, that he was unable to stand, 
and that he was not ambulatory.  The report further notes 
that there was instability, pain, weakness, and giving way of 
the left shoulder, with dislocation or subluxation several 
times a week, and weekly locking episodes.  On examination, 
there was left shoulder swelling and tenderness.  The left 
shoulder had flexion from 0 to 90 degrees, with pain 
beginning at 45 degrees, and additional limitation of motion 
on repetitive use.  Abduction was from 0 to 80 degrees, 
external rotation from 0 to 10 degrees, and internal rotation 
from 0 to 90 degrees.  There was scapulohumeral ankylosis.  
An X-ray of the left shoulder, taken in September 2003, 
revealed osteotomy involving the left AC (acromioclavicular) 
joint with a small amount of dystrophic calcification just 
superior to the humeral head.  The report notes moderate to 
severe effect on a number of daily activities.  The examiner 
indicated that the veteran had pain on motion and limitation 
of motion in the left shoulder which limited him in his daily 
activities.  

The claims file includes VA outpatient treatment reports, 
dated between 2002 and 2006, which show ongoing treatment for 
disorders that included chronic obstructive pulmonary disease 
(with use of home oxygen), coronary artery disease, and eye 
disorders that include macular degeneration, dry eye, 
pseudophakia, and post-surgical cataract extraction.  These 
reports also show treatment for complaints of multiple joint 
pain, to include bilateral shoulder pain, and phantom leg 
pain.  There are also notations to the effect that he was in 
an electric scooter.  

The Board has determined that the third criteria listed at 38 
C.F.R. § 3.809 are met, and that specially adapted housing is 
warranted.  The veteran is shown to have significant left 
shoulder limitations, and the most recent VA examination 
report notes moderate to severe effects on a number of daily 
activities.   For example, the report notes that the 
veteran's scapulohumeral joint is ankylosed, and that he has 
a severe limitation in such basic activities as feeding, 
bathing, dressing, toileting, and grooming.  In March 2005, a 
VA physician specifically stated that the veteran had the 
loss of use of the use of a lower extremity together with 
severe limitations on the use of both of his upper 
extremities that so affects his balance and propulsion that 
he was unable to ambulate without the aid of a wheelchair or 
other assistive devices.  The Board therefore finds that the 
evidence is sufficient to show that the veteran has "the 
loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair."  
See 38 C.F.R. § 3.809.  Accordingly, the claim is granted.  

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a.  Essentially, since the veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.



II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in May 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

Although the timing of the notice of 38 C.F.R. 3.159 did not 
comply with the requirement that the notices must precede the 
adjudication, the actions of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence, which he did, and 
the claim was readjudicated in supplemental statements of the 
case, dated in October 2004, and June 2005.  For these 
reasons, the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, VCAA letter did not provide the appellant with 
notice of the potential disability rating, or laws regarding 
an effective date, for any grant of service connection.  
However, the issue on appeal does not involve assignment of a 
disability rating, or an effective date.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded a VA examination.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Entitlement to specially adapted housing is granted, subject 
to provisions governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


